Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-43 of N. Rau et al., US 17/263,200 (Jul. 26, 2019) are pending .  Claims 2-5, 10-18, and 28-43 to the non-elected inventions of Groups (I), (III)-(VI) and (VIII)-(XII) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1, 6-9, 19-25, and 26-27 have been examined on the merits .  Claim 1 is rejected.  Claims 6-9 and 26-27 are objectionable.  Claims 19-25 are in condition for allowance.  

Election/Restrictions 

Restriction

Applicant's election of Group (II) drawn to the general formula (B) [Ru(arene)((Rc,Rd)N-N=CRH1-CRH3=N-N(Re,Rf))], (claims 1, 6-9, and 26-27), without traverse, in the Reply to Restriction Requirement filed on May 19, 2022, is acknowledged.  Claims 2-5, 10-25, and 28-43 to the non-elected inventions of Groups (I) and (III)-(XII) are withdrawn from consideration pursuant to 37 CFR 1.142(b).   The Restriction if made FINAL.  


Election of Species

Pursuant to the election of species requirement, Applicant elected the following compound of general formula (B) [Ru(arene)((Rc,Rd)N-N=CRH1-CRH3=N-N(Re,Rf))]:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claims 1, 6-9, and 26-27 read on the elected species.  The elected species as well as the elected general formula (B) [Ru(arene)((Rc,Rd)N-N=CRH1-CRH3=N-N(Re,Rf))] was searched and found to be free of the art of record.  Pursuant to MPEP § 803.02, the search was extended to the additional species of general formula (A) [Ru(arene)Ra-N=CR1-CR3=N-Rb)] cited in the § 102 rejection below.  In view of cited art, the election of species requirement is given effect and maintained as provisional.  No claims of the elected Group (II) or rejoined group (VII) are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b) as not reading on the elected species.  See, MPEP § 803.02.  

Rejoinder of Group (VII)

Compounds of the general formula (B) [Ru(arene)((Rc,Rd)N-N=CRH1-CRH3=N-N(Re,Rf))] are allowable. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 19-25, directed to the invention of Group (VII); the process of making or using the allowable product of formula (B), previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined with the invention of Group (II) and fully examined for patentability under 37 CFR 1.104.  

Claims 2-5, 10-18, and 28-43, directed to the invention(s) of Groups (I) and (III)-(VI) and (VIII)-(XII) do not require all the limitations of an allowable product claim, and have NOT been rejoined.

Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups (II) and (VII) as set forth in the Office action mailed on March 30, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  However, specific embodiments of the specification cannot be imported into the claims, particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II). 


Interpretation of “arene”

Claim 1 recites that:

arene is selected from the group consisting of mononuclear and polynuclear arenes and mononuclear and polynuclear heteroarenes

The specification discusses “arene” as follows:

The mononuclear and polynuclear arenes and the mononuclear and polynuclear heteroarenes may also be substituted.

. . .

In general, Arene may be mononuclear and polynuclear benzene derivatives having at least one substituent, 

wherein the substituents are independently selected from the group consisting of a halogen atom, an alkoxy radical, an alkyl radical (C1-C10) and an aryl radical, 

and mononuclear and polynuclear heteroarenes

. . .

The mononuclear and polynuclear benzene derivatives encompass aromatic rings or ring systems of benzene rings or may be a benzene ring. Examples are, for example, benzene, naphthalene, anthracene, phenanthrene or the like, in particular benzene. They may be substituted with one or more, in particular 1, 2, 3 or 4 substituents.  Substituents can be halogen (F, Cl, Br, I), alkoxy, amino or alkyl radicals. . . 


Specification at page 5 (emphasis added).  The above-underlined terms “in general” and “may be” belie a hard definition.  The specification at page 5 goes on to list examples of both substituted and unsubstituted benzene derivatives.  The art defines “arene” as “containing one or more rings, typified by benzene, which has a 6-carbon ring containing three double bonds . . . ”.  see Hawley's Condensed Chemical Dictionary, page 114 (16th ed., 2016, R.J. Larrañaga ed.) (defining “aromatic (arene)”).  Claim 3 indicates that Applicant intends that the claim 1 term “arene” includes optional substituted arenes .  Thus, consistent with the specification and its usage in the art, the claim term “arene” is broadly and reasonably interpreted as a monocyclic (mononuclear) or a polycyclic (polynuclear) aromatic or heteroaromatic rings that may be optionally substituted.  MPEP § 2111.  

Interpretation of “pyridine derivatives”, “diazine derivatives”, and “triazine derivatives”

Claim 27 recites the terms “pyridine derivatives”, “diazine derivatives”, and “triazine derivatives”.  These terms are clearly defined in the specification. 

The pyridine derivatives, diazine derivatives and triazine derivatives are triazine, diazine or triazine substituted with one or more, in particular 1 to 4 or 1 to 3 or 1 to 2 substituents.  

Specification at page 5. 

Claim Objections

Claims 26 and 27 are objected to on the grounds that claim 26 should be amended as follows: “produced according to the method in accordance with claim 19” (or a suitable variation subject to Applicant’s discretion) for clarity.  MPEP § 2113; MPEP § 2173.05(f).  The term “obtainable” implies possibility.  The specification teaches that all compounds of general formula (B) may be prepared according to the claim 19 method.  Specification at pages 13-14.  The amendment makes it more clear that the subject recitation is a product-by-process claim limitation incorporating the limitations of claim 19 rather than a functional limitation.  MPEP § 2113; MPEP § 2173.05(f)/(s).  For example, the amendment makes it more clear that claim 26 does not seek to exclude compounds of formula (B) that are not “obtainable” by the method of claim 19.  

Claims 6-9 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form removing the subject matter directed to the general formula (A) [Ru(arene)Ra-N=CR1-CR3=N-Rb)].  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1)/(2) Rejection over W. Han et al., WO 2014/189340 (2014) (“Han”)

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by W. Han et al., WO 2014/189340 (2014) (“Han”).  An English-language machine translation is attached as the second half of reference Han.  Han thus consists of 49 total pages (including the English-language machine translation).  Accordingly this Office action references Han page numbers in the following format “xx/49”.  

Han discloses ruthenium compounds, method for preparing same, precursor composition for film deposition including same, and method for film deposition using same.  Han at page 32/49.  

Han discloses the following ruthenium complex:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Han at page 15/49.  The Han complex meets each and every limitation of claim 1 formula (A) [Ru(arene)Ra-N=CR1-CR3=N-Rb)] and therefore anticipates.  

Subject Matter Free of the Art of Record

Claims 6-9 and 19-27 directed to compounds of general formula (B):

[Ru(arene)((Rc,Rd)N-N=CRH1-CRH3=N-N(Re,Rf))]

are free of the art of record.  The specification teaches that formula (B) is directed to zero valent (Ru(0)) ruthenium complexes.  Specification at page 1.  Formula (B) can be drawn/represented as the following Markush formula:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.  

See specification examples.  Specification at pages 30-38.  

The closes art of record is W. Euler et al., 20 Polyhedron, 507-514 (2001) (“Euler”).  Euler discloses a series of complexes, [Ru(bpy)2L]2+ where L is a linear oligoazine.  Euler at Abstract.  For example Euler discloses the following Ru2+ complex:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.

The Euler complexes differ from the claim compounds of formula (B) in that comprise an additional arene group.  Further, the Euler ruthenium complexes are in the 2+ state.  

Applicant’s claims are not anticipated pursuant to 35 U.S.C. § 102 nor obvious pursuant to 35 U.S.C. § 103 because there is not sufficient motivation to structurally modify any of the Euler compounds so as to arrive at a claimed compound, with a reasonable likelihood of success that the resulting compound would have improved or similar properties. MPEP § 2144.09; MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)); see also Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) (“[t]hus, in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound”).  Further, Euler fails to disclose a substantial utility for the disclosed compounds.  MPEP § 2144.09(VI).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622